DETAILED ACTION
Applicant’s reply, filed 7 January 2022 in response to the non-final Office action mailed 14 October 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-5 are pending, wherein: claim 1 has been amended, and claims 2-5 are as originally filed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonobe (US PGPub 2010/0078596).
Regarding claims 1 and 3-5, Sonobe teaches manufacturing of polyimide endless belt films/sheets comprising forming a polyamic acid via polymerization of a diamine component, tetracarboxylic acid dianhydride component and acid monoanhydride component ([0054]-[0063]) and converting the polyamic acid to a polyimide by adding a dehydrating agent and/or a catalyst to the polyamic acid composition to chemically advance an imidization reaction ([0082]). Sonobe teaches the dehydrating agent is present from 0.01 mol to 2 mol per mol of the repeating unit of the polyamid acid ([0082]), and the catalyst is present from 0.01 to 2 mol per mol of the 
Sonobe further teaches the polyamic acid of formula (1) ([0023]-[0029]) wherein the diamine component is an aromatic diamine, preferably selected from p-phenylenediamine and 4,4’-diaminodiphenyl ether ([0044]-[0045]) and wherein the  tetracarboxylic acid dianhydride includes cyclobutane as a preferred R’ ([0026]). Sonobe teaches the tetracarboxylic acid dianhydride components preferably includes aliphatic tetracarboxylic acid dianhydrides including 1,2,3,4-cyclobutane tetracarboxylic acid dianhydride ([0047]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sonobe (US PGPub 2010/0078596).
Regarding claim 2, Sonobe teaches the method as set forth in claim 1 above. Sonobe further teaches the tetracarboxylic acid component is selected from a tetravalent aromatic or a tetravalent aliphatic compound ([0024]), wherein aromatic tetracarboxylic acid dianhydride compounds are preferred ([0046]; [0048]) but wherein two or more tetracarboxylic acid dianhydrides may be used in combination ([0047]) and wherein 1,2,3,4-cyclobutane tetracarboxylic acid dianhydride is a preferred aliphatic tetracarboxylic acid dianhydride compound ([0026]; [0047]). As Sonobe teaches aromatic and aliphatic tetracarboxylic acid dianhydrides and teaches combinations of two or more, wherein aromatic compounds are preferred, it would have been obvious at the time of filing to select an aromatic tetracarboxylic acid dianhydride in combination with 1,2,3,4-cyclobutane tetracarboxylic acid dianhydride and arrive at the invention with a reasonable expectation of success (see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Response to Arguments/Amendments
The objection to claim 1 is withdrawn as a result of Applicant’s filed claim amendments. 

The 35 U.S.C. 102(a)(1) rejection of claims 1 and 3-5 as anticipated by Sonobe (US PGPub 2010/0078596) is maintained. Applicant’s arguments (Remarks, pages 4-7) have been fully considered but were not found persuasive. 
Applicant argues (Remarks, pages 4-5) that Sonobe seeks to solve a different problem. This is not persuasive. Sonobe is not required to be concerned with that which was of concern to the instant inventors in order to anticipate (see MPEP 2144 and 2141.01). Sonobe teaches a method of making a polyimide film as claimed, comprising the claimed steps, claimed components, and claimed amounts. Further, Sonobe teaches CBDA is a preferred tetracarboxylic acid dianhydride, teaches diamines are preferably selected from p-phenylenediamine and 4,4’-diaminodiphenyl ether, and teaches a short list of 7 preferred dehydrating agents 3 of which are ortho substituted pyridine catalysts (see rejection). 
Applicant argues that Sonobe does not use CBDA in the examples. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
	Applicant argues that pyridine catalysts with ortho substitution result in better film elongation and argues results of the instant specification. As noted above Sonobe teaches using pyridine imidization catalysts and readily envisions selection of said catalysts having ortho substitution. Further, with respect to the anticipation rejection of the claims using Sonobe, it is noted that arguments of comparative data are not sufficient in overcoming anticipation rejections (MPEP 706.02(b)).

The 35 U.S.C. 103 rejection of claim 2 as unpatentable over Sonobe (US PGPub 2010/0078596) is maintained. Applicant’s arguments (Remarks, page 7) are substantially directed to the above maintained anticipation rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767